COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00380-CR


JOSEPH LYNN LUCAS                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Joseph Lynn Lucas pleaded guilty pursuant to a plea bargain to

driving while intoxicated–felony repetition. The trial court sentenced Lucas to ten

years’ confinement, but suspended imposition of the sentence and placed Lucas

on community supervision for ten years. The State subsequently filed a petition

to revoke Lucas’s probated sentence, alleging that he had violated several terms

and conditions of his community supervision. Lucas pleaded true to each of the
      1
       See Tex. R. App. P. 47.4.
State’s allegations, and the trial court revoked Lucas’s community supervision

and sentenced him to ten years’ confinement.

       Lucas’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In the brief, counsel avers that

in his professional opinion, this appeal is frivolous. Counsel’s brief and motion

meet the requirements of Anders v. California2 by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. See Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth

1995, no pet.). Lucas filed a pro se response to the Anders brief. The State did

not file a brief.

       Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. See Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923.

Only then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488
U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the record, counsel’s brief, and Lucas’s

response. We agree with counsel that the appeal is wholly frivolous and without

merit. We find nothing in the record that might arguably support the appeal. See


       2
        386 U.S. 738, 87 S. Ct. 1396 (1967).


                                        2
Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005). Consequently,

we grant the motion to withdraw and affirm the trial court’s judgment.




                                                   BILL MEIER
                                                   JUSTICE

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 21, 2012




                                        3